Case 1:13-cv-01053-RCL Document 124 Filed 03/29/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FAIRHOLME FUNDS, INC, et al.,
Plaintiffs,
v.

FEDERAL HOUSING FINANCE
AGENCY, et al.,

Defendants,

 

ARROWOOD INDEMNITY COMPANY,
et al.,

Plaintiffs,
v.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION, et al.,

Defendants.

 

IN RE FANNIE MAE/FREDDIE MAC
SENIOR PREFERRED STOCK
PURCHASE AGREEMENT CLASS
ACTION LITIGATIONS

 

 

 

ORDER

Case No. 1:13-ev-1053-RCL

Case No. 1:13-cv-1439-RCL

Case No. 1:13-me-1288-RCL

Before the Court are the parties’ joint motions [123/118/123] to adjourn the deadlines set

by the Fourth Amended Scheduling Order. The motion is GRANTED IN PART and DENIED

IN PART.

In light of the age of this case, the Court will not move the trial date and is extremely

reluctant to move the dates for class certification and dispositive motions.
Case 1:13-cv-01053-RCL Document 124 Filed 03/29/21 Page 2 of 2

The Court finds that the parties have demonstrated sufficient diligent to show good cause
to modify the deadline for fact discovery. Accordingly, the fact discovery deadline is
EXTENDED to May 18, 2021.

The motion is denied insofar as it seeks to modify any other deadlines or dates. Once the
Supreme Court renders its judgment in Collins v. Yellen (No. 19-422 & 19-563), if the parties can
show that Collins requires additional discovery, they may ask the Court to revisit the fact and

expert discovery deadlines.

IT IS SO ORDERED..

0. Zima Te

Date: 4Y- MH Ie Royce C, Lamberth
United States District Judge
